UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2017 [ ]Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number333-215066 FERD (Exact name of registrant as specified in its charter) Nevada 38-4008286 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Number) (IRS Employer Identification Number) Via Amerigo Vespucci 19, Int. 6, 30173 Venice, Italy + 390418520009 ferd@ferdcorp.com (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes (X) No ( ) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ( ) Large accelerated filer ( ) Non-accelerated filer ( ) Smaller reporting company (X) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ( ) No (X) State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:3,300,000 common shares issued and outstanding as of May 11, 2017. 1 Ferd QUARTERLY REPORT ON FORM 10-Q Table of Contents Page PART I FINANCIAL INFORMATION: Item 1. Financial Statements (Unaudited) Balance Sheets as of March 31, 2017 (Unaudited) and September 30, 2016 Unaudited Statement of Operations for the three and six months ended March 31, 2017 4 5 Unaudited Statement of Cash Flows for the six months ended March 31, 2017 6 Notes to the Unaudited Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II OTHER INFORMATION: Item 1. Legal Proceedings 15 Item 1A Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Securities Holders 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures 2 PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements The accompanying interim financial statements of Ferd Corp. (“the Company”, “we”, “us” or “our”), have been prepared without audit pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with United States generally accepted principles have been condensed or omitted pursuant to such rules and regulations. The interim financial statements are condensed and should be read in conjunction with the company’s latest annual financial statements. In the opinion of management, the financial statements contain all material adjustments, consisting only of normal adjustments considered necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. 3 FERD Condensed Balance Sheets (Expressed in U.S. dollars) March 31, 2017 $ September 30, 2016 $ (unaudited) Assets Current assets Cash 11,431 3,773 Inventory (Note 3) 3,131 2,196 Prepaid expenses (Note 6) – 2,700 Total assets 14,562 8,669 Liabilities and shareholders’ equity Current liabilities Due to related party (Note 4) 7,693 7,693 Total liabilities 7,693 7,693 Nature of operations and continuance of business (Note 1) Commitment (Note 6) Subsequent Event (Note 7) Shareholders’ equity Common stock, Authorized: 75,000,000 common shares, $0.001 par value, 2,800,000 shares issued and outstanding 2,800 2,800 Stock subscriptions received (Note 5) 10,000 – Deficit (5,931 ) (1,824 ) Total shareholders’ equity 6,869 976 Total liabilities and shareholders’ equity 14,562 8,669 (The accompanying notes are an integral part of these condensed financial statements) 4 FERD Condensed Statements of Operations and Comprehensive Loss (Expressed in US dollars) (unaudited) Three months ended March 31, 2017 $ Six months ended March 31, 2017 $ Sales revenue 1,500 8,950 Cost of goods sold 102 549 Gross profit 1,398 8,401 Expenses General and administrative 1,976 2,793 Professional fees 1,500 7,015 Rent 1,350 2,700 Total expenses 4,826 12,508 Net loss and comprehensive loss for the period (3,428 ) (4,107 ) Loss per share, basic and diluted – – Weighted average shares outstanding 2,800,000 2,800,000 (The accompanying notes are an integral part of these condensed financial statements) 5 FERD Condensed Statement of Cash Flows (Expressed in US dollars) (unaudited) Six months ended March 31, 2017 $ Operating activities Net loss for the period (4,107 ) Changes in operating assets and liabilities: Inventory (935 ) Prepaid expenses 2,700 Net cash used by operating activities (2,342 ) Financing activities Proceeds from stock subscriptions 10,000 Net cash provided by financing activities 10,000 Increase in cash 7,658 Cash, beginning of period 3,773 Cash, end of period 11,431 Supplemental disclosures: Interest paid – Income taxes paid – (The accompanying notes are an integral part of these condensed financial statements) 6 FERD Notes to the Condensed Financial Statements Period ended March 31, 2017 (Expressed in US dollars) (unaudited) 1. Nature of Operations and Continuance of Business Ferd (the “Company”) was incorporated in the State of Nevada on July 1, 2016. The Company is a development stage company and its business is producing and selling fabric flowers. These interim condensed financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations, and ultimately the attainment of profitable operations. As at March 31, 2017, the Company has an accumulated deficit of $5,931 since inception. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. These interim financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. 2. Significant Accounting Policies (a) Basis of Presentation The accompanying interim condensed financial statements of the Company should be read in conjunction with the financial statements and accompanying notes filed with the U.S. Securities and Exchange Commission for the fiscal year ended September 30, 2016. In the opinion of management, the accompanying interim condensed financial statements reflect all adjustments of a recurring nature considered necessary to present fairly the Company’s financial position and the results of its operations and its cash flows for the periods shown. (b) Use of Estimates The preparation of these interim condensed financial statements in accordance with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported.
